Citation Nr: 9924777	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
hemorrhagic fever.  

2.  Entitlement to service connection for the residuals of 
bronchitis and pneumonia.  

3.  Entitlement to service connection for cardiovascular 
disease including atrial fibrillation, angina, blockage of 
the carotid arteries, and hypertension.  

4.  Entitlement to service connection for the residuals of 
frostbitten fingers.  

5.  Entitlement to service connection for residuals of a left 
ankle shrapnel wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June to October 1945, and 
from March 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the disabilities sought in this appeal.  

This case was previously before the Board in December 1998.  
At that time, the Board noted that attempts to contact the 
veteran had been made by the RO using his address in 
Nashville, Tennessee, but that incorrect zip codes had been 
used.  Additionally, while it was unknown when this occurred, 
it appeared that the veteran had moved to a new address in 
Smyrna, Tennessee, during the pendency of this appeal.  
Accordingly, the Board remanded the case in an attempt to 
notify the veteran at his correct address of VA examinations, 
and of his opportunity to have a personal hearing.  

Following the Board's remand, the RO promptly notified the 
veteran, at his correct address, of his obligation to submit 
evidence in support of his claim.  He was also notified that 
he could request a personal hearing before a member of the 
Board.  This notification was forwarded to the veteran's 
correct address in Smyrna, Tennessee, and he did not respond, 
and there is no evidence on file that this letter was 
returned as undeliverable.  Additionally, there is evidence 
on file that the veteran was properly notified at his correct 
address of three VA examinations scheduled in May 1999.  The 
VA medical center, which posted this notification, indicated 
that the notification letter had not been returned as 
undeliverable.  The veteran failed to report for all 
examinations scheduled.  The case has been returned to the 
Board for further appellate review.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b) (1998).  Should its efforts to obtain evidence 
prove unsuccessful for any reason which the claimant could 
rectify, VA shall so notify the claimant and advise him that 
the ultimate responsibility for furnishing evidence rests 
with the claimant.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159(c) (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested; the veteran 
failed to respond to requests for information and to report 
for multiple VA examinations scheduled in conjunction with 
his pending claims.  

2.  There is no clinical or other competent evidence on file 
which shows that the veteran had hemorrhagic fever during 
combat service in Korea in 1952, nor is there any clinical or 
other competent evidence on file which shows that he 
presently has any residuals of hemorrhagic fever.  

3.  While the veteran is clinically shown to have had an 
acute episode of bronchitis and pneumonia during combat 
service in Korea in 1952, there is no particular evidence of 
chronicity of symptoms since service, and there is no 
competent clinical evidence on file which confirms the 
existence of any present residuals which are attributable to 
bronchitis and pneumonia during service.  

4.  The veteran did not have any form of heart disease, 
including atrial fibrillation, angina, blockage of the 
carotid arteries and/or hypertension, at any time during or 
within one year after service, there is no evidence of 
chronicity of symptoms of heart disease for many years after 
service, and no clinical or other competent evidence on file 
shows that heart disease first manifested in the 1990's is in 
any way attributable to any incident, injury, or disease of 
active service, 40 years earlier.  

5.  There is no clinical evidence of frostbite of the fingers 
during service, nor is there any clinical or other competent 
evidence of residuals of frostbite at present.  

6.  While the service medical records do refer to a shrapnel 
wound of the left lower extremity from January 1952, and 
while the veteran was awarded the Purple Heart Medal, there 
is no clinical or other competent evidence on file which 
demonstrates any residuals of this injury at present.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
hemorrhagic fever is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for service connection for residuals of 
bronchitis and pneumonia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claim for service connection for cardiovascular 
disease, including atrial fibrillation, angina, blockage of 
the carotid arteries, and hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for frostbite is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  Residuals of a shrapnel wound to the left ankle were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts:  As reported above, the veteran had two periods of 
active service.  During his second period of active duty he 
had combat service in Korea.  The service medical records, 
which do not appear incomplete, reveal that the veteran had 
acute gastroenteritis in April 1952.  Abdominal pain, severe 
nausea, vomiting, and frequent watery stools followed by 
chills, was later believed to be attributable to ascariasis.  
The veteran was asymptomatic after two days, and was treated 
on an outpatient basis.  The veteran was considered fit for 
duty and returned for same.  

In May 1952, the veteran was treated for what was initially 
believed to be acute bronchitis.  There was low grade fever, 
productive cough, headache, occasional flank pain, and 
malaise of four days' duration.  Temperature ranged from 99.8 
to 100.2 degrees.  Three months earlier he had had a slight 
hematuria, which was diagnosed as having been a small 
urethral hemangioma.  Past medical history was noted to 
include viral pneumonia several years earlier, and that the 
veteran had come from an endemic malaria region.  Four days 
later, with a continuation of symptoms, the veteran was 
hospitalized aboard a U.S. Navy ship.  He had been treated 
with antibiotics.  His past history of ascariasis was noted, 
and since that time he had seemed to have lost some weight.  
X-rays and laboratory studies taken before transfer were 
negative.  He had been in Korea since December 1951.  The 
prior incident of viral pneumonia had occurred during a break 
in service in 1948.  It was also noted on this record that 
the veteran had shrapnel pieces in the left lower leg since 
January 1952.  

Physical examination performed aboard ship showed that the 
veteran was ambulatory, and appeared moderately ill with 
occasional coughing.  He was alert, cooperative, and well 
oriented.  The chest was grossly normal, and the lungs were 
clear to percussion and auscultation.  The heart had no 
murmurs, thrills, or enlargement.  Heart rate was regular.  
The impression was acute bronchitis.  However, the veteran 
remained hospitalized, and an X-ray of the chest showed very 
slight improvement of a prior mottled infiltration involving 
the right upper lung field.  By the first of June 1952, the 
veteran had developed a mild upper respiratory infection, and 
a repeat chest X-ray again revealed no evidence of active 
lung disease.  The impression was essentially a normal chest.  
The veteran's principal diagnosis was thereafter changed to 
one of primary, atypical, pneumonia.  By June 9, 1952, the 
veteran was well and was returned to duty.  

The service medical records also show that in October 1952, 
an X-ray study of the left foot was essentially normal.  A 
chest X-ray of October 1952 showed no evidence of parenchymal 
inflammatory disease.  It was therein noted that the veteran 
was 15 pounds in excess of the allowable 20 pounds over the 
standard weight.  In November 1952, the veteran was examined 
and found physically qualified for release to inactive duty.  

A service physical examination conducted in December 1952 for 
the purpose of transfer to the Marine Corps Reserve noted 
that the lungs and chest and heart were normal.  A chest 
X-ray was negative.  The veteran was 75 inches tall, and 
weighed 208 pounds.  Blood pressure was 118/60 sitting and 
standing.  There was no complaint, finding or diagnosis of an 
episode of hemorrhagic fever or any residuals thereof 
including bronchitis or pneumonia, or any form of heart 
disease.  There was also no indication of any past frostbite, 
nor was there any indication of residuals of a shell fragment 
wound of the left ankle.  

The veteran thereafter transferred to the Marine Corps 
Reserve.  There is on file an August 1953 examination for the 
purpose of promotion.  That examination found the veteran's 
lungs and chest and heart to be normal.  The feet and upper 
and lower extremities were also normal.  The veteran was 
noted to be 74 inches, and weighed 226 pounds.  The only 
defects noted were an external hemorrhoid and overweight, 
neither of which was considered disqualifying.  

There is also on file another reserve service physical 
examination for March 1954.  Again, this examination reported 
that the lungs and chest, heart, vascular system, upper 
extremities, feet, and lower extremities were normal.  A 
chest X-ray was interpreted as being normal.  The veteran was 
74 inches tall, and weighed 211 pounds.  Blood pressure was 
120/70 sitting.  In the report of medical history completed 
by the veteran himself for the purpose of this examination, 
he noted no dizziness or fainting spells, no shortness of 
breath or pain or pressure in the chest or chronic cough, no 
palpitation or pounding heart or high or low blood pressure, 
no recent gain or loss of weight, and no foot trouble.  Past 
medical history was also discussed in detail, including that 
the veteran had had scarlet fever at age 4, mumps and 
whooping cough as a child, a fracture of the right lower leg 
at age 18, and several past fractures of fingers, and all 
were well healed without deformity or limitation.  Neither 
this final service examination nor any other service medical 
record on file contains any discussion or reference to 
hemorrhagic fever, any chronic residuals of bronchitis and/or 
pneumonia, any heart disease including atrial fibrillation, 
angina, blockage of the carotid arteries or hypertension, any 
frostbite or residuals of frostbite, or any residuals of a 
shell fragment wound of the left ankle.  

There is no medical evidence of any chronic symptoms 
attributed to any of the claimed disabilities including 
hemorrhagic fever, pneumonia, heart disease, frostbite or a 
left ankle shell fragment wound for many years after service.  
In January 1994, more than 40 years after the veteran was 
separated from active service, he filed a claim for 
compensation for disabilities which are the subject of this 
appeal.

An August 1993 record from Nashville Memorial Hospital shows 
that the veteran, aged 66, had been seen in the office only 
two or three weeks earlier with the "recent onset" of 
atrial flutter fibrillation.  He was provided cardioversion 
under sedation.  A chest X-ray showed that the heart was 
within normal limits as to size.  The impression was only an 
old healed calcified granulomatous foci, otherwise a normal 
chest.  No records showed that the veteran had any disability 
attributable to an episode of hemorrhagic fever.  An early 
1994 X-ray study of the chest showed that the heart size was 
in the upper limits of normal, and the lung fields were 
clear.  

In January 1994, a private physician wrote that the veteran 
lacerated his right arm in July 1993.  He was taken to a 
private hospital for emergency treatment and, upon arrival, 
was in shock from loss of blood, with a blood pressure of 30.  
The following day, he was taken to another hospital where 
this laceration was sutured, and other wounds were treated.  
Fainting spells then led to tests which identified three 
medical conditions which might have occasioned fainting 
spells.  This physician wrote that the veteran's medical 
history included hemorrhagic fever.  He provided no other 
basis for this opinion than he had been so informed by the 
veteran himself.  He wrote that hemorrhagic fever had damaged 
the veteran's cardiovascular system, leaving him susceptible 
to three conditions, which were atrial fibrillation, 
significant blockage of both carotid arteries, and periodic 
slowing of the pulse.  This particular letter is not on any 
letterhead, is directed to whom it may concern, and the 
signature is not legible.  

In February 1994, a private physician (TAJ) wrote that the 
veteran had been troubled with atrial fibrillation since 
August 1993.  He was admitted to the Nashville Memorial 
Hospital, and atrial fibrillation was cardioverted to sinus 
rhythm in August 1993.  An electrocardiogram later 
demonstrated atrial flutter.  Since that time, he had had 
several syncopal episodes.  An electrocardiogram had 
demonstrated atrial fibrillation, with slow ventricular 
response.  He was then found to have severe bilateral carotid 
artery disease.  Bilateral carotid endarterectomies were 
subsequently performed.  An echocardiogram also demonstrated 
left ventricular hypertrophy and right ventricular 
hypertrophy, and a dilated left atrium.  He had also recently 
been found to have elevated blood pressure.  However, this 
detailed letter did not provide any opinion as to the causal 
origins of these findings, and certainly made no reference to 
any incident, injury or disease of active service. 

In February 1994, the veteran himself wrote that hemorrhagic 
fever attacked the lining of the blood vessels, causing 
leakage from arteries and veins and an internal bleeding to 
death.  He wrote that there had been 900 Army cases in Korea, 
with a 20 percent fatality ratio, and 300 Marine Corps cases 
with a 40 percent fatality ratio.  He wrote that he had been 
told that all survivors except himself were now dead.  He 
said that the damage to the cardiovascular system was so 
severe that heart attack or stroke or some other similar 
condition was inevitable, and that premature fatality 
resulted.  He complained that over the years he had 
difficulty standing because of his shrapnel wound, and that 
his fingertips lacked sensitivity residual to frostbite 
during service in Korea.  He also wrote that in the summer of 
1993 he was kidnapped and beaten, and his cardiovascular 
system then "began it's final decline."  His pattern of 
fainting spells or syncope commenced after being beaten.  His 
heart disorders also first were obviously manifested after 
this beating was inflicted.  However, the veteran essentially 
argued that hemorrhagic fever during service in Korea left 
him in a weakened condition, which made him more susceptible 
to the onset of cardiovascular disability.  

In his October 1995 substantive appeal, the veteran wrote 
that no reasonable person could conclude that a healthy 25 
year old man could develop pneumonia sufficient to require 
hospitalization for a month, and the loss in weight of 100 
pounds, unless the pneumonia was the side effect of 
"rheumatic" fever.  He argued that every chest X-ray since 
1952 identified permanent damage from pneumonia.  He did not 
identify this damage however.  He said that these residuals 
of pneumonia sapped his stamina.  He said his fingers were 
badly frostbitten, and he was struck by a shell fragment 
during combat service.  He said that doctors aboard the U.S. 
naval ship told him he had hemorrhagic fever.  

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service does not adequately support it, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, myocarditis, and other listed disabilities, if 
such are shown to be manifested to a compensable degree 
within one year after a veteran is separated from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), the Court of Appeals for Veterans' Claims 
(Court) further held that 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when read together, provide that when aggravation 
of a veteran's nonservice-connected condition was proximately 
due to or the result of a service-connected condition, a 
veteran would be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

In the case of any veteran who engaged in combat with the 
enemy during active service with the United States during a 
period of war, VA shall accept as sufficient proof of service 
connection, any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such disease or injury, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and, to that end, shall 
resolve any reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, a person who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  The Court has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence, and the evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  For the purposes of determining 
whether a claim is well grounded, testimony will be presumed 
to be credible; however, such testimony must be competent and 
must not be inherently incredible.  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus between 
inservice injury or disease and current disability in the 
form of medical evidence.  Finally, a claim that is not well 
grounded does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In Arms v. West, 12 Vet. App. 188 (1999), the Court discussed 
the meaning and effect of 38 U.S.C.A. § 1154(b) with respect 
to both the questions of well-groundedness and adjudication 
of such claims on the merits for combat veterans.  As held in 
Collette v. Brown, 82 F. 3d 389 (Fed. Cir. 1996), there are 
three sequential determinations that must be made when a 
combat veteran seeks to show service incurrence using 
§ 1154(b).  First, it must be determined whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  If 
these first two inquiries are satisfied, then the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection" unless the Secretary rebuts service 
connection by "clear and convincing evidence to the 
contrary."  As previously held by the Court, however, 
Collette Rather, the first sentence of § 1154(b) relates only 
to incurrence, that is, "what happened [in service]."  
Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, § 1154(b) 
relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims.  
However, a combat veteran who uses lay testimony to show 
incurrence or aggravation must nevertheless generally proffer 
medical evidence to establish a current disability and its 
nexus, or causal connection, to service because "lay persons 
are not competent to offer medical opinions."  In sum, once 
a combat veteran's claim for service connection for an injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded, then, under § 1154(b), the claimant 
prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary.  That is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim.  

1.  Residuals, Hemorrhagic Fever:  The veteran's claim for 
service connection for hemorrhagic fever is not well grounded 
because there is simply no clinical or other competent 
evidence of such a clinical diagnosis anywhere on file.  The 
veteran does not claim that he currently has hemorrhagic 
fever, but rather that he has residuals of hemorrhagic fever, 
but there is no competent clinical evidence anywhere on file 
of any chronic residuals attributable to hemorrhagic fever 
(particular reference to the heart will be made below).  

While the veteran himself contends that he had hemorrhagic 
fever, he is not competent to provide a clinical diagnosis 
attributable to the symptoms.  While the veteran claims that 
a doctor aboard the Navy ship told him that he had 
hemorrhagic fever, such recollection is not a substitute for 
actual clinical evidence establishing the fact.  The service 
medical records on file do not appear to be incomplete, and 
these records do not corroborate a diagnosis of hemorrhagic 
fever.  Instead, it is shown that the veteran had ascariasis 
in April 1952, followed by a lengthy bout of primary, 
atypical pneumonia.  

Specifically with reference to hemorrhagic fever, the veteran 
argued that he had significant weight loss of 100 pounds 
attributable to this disease.  First, there is certainly no 
clinical evidence corroborating any weight loss in the 
neighborhood of 100 pounds.  Second, while the veteran is 
shown to have been somewhat anorexic following his April 1952 
ascariasis, the physical examination for separation in 1952 
recorded his weight as 208 pounds, and his weight upon 
examination the two following years was 226 pounds and 211 
pounds, respectively.  No significant acute or continuing 
weight loss is demonstrated in the evidence on file.  

With respect to 38 U.S.C.A. § 1154(b) and Arms discussed 
above, the Board finds that the veteran has not proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  While the veteran 
apparently did some research and provided certain information 
with respect to the rather widespread occurrence of 
hemorrhagic fever during the Korean Conflict, and while this 
information itself appears to be accurate, the fact that 
hemorrhagic fever was widespread in Korea does not prove that 
the veteran himself manifested that disease.  The veteran is 
neither shown by any clinical or other competent evidence on 
file to have ever manifested hemorrhagic fever during or 
after service, he is also not shown by any competent clinical 
evidence on file to have any current disability which is 
attributable to hemorrhagic fever.  Accordingly, the claim 
for service connection for that disorder is not well 
grounded.  

2.  Residuals, Bronchitis and Pneumonia:  The veteran is 
indeed shown to have had bronchitis and/or an acute episode 
of pneumonia during combat service during the Korean 
Conflict.  The records surrounding this occurrence are 
discussed in detail above.  However, there is no competent 
clinical evidence on file which shows that the veteran has 
any current disability which is a chronic residual 
attributable to such an acute episode of bronchitis or 
pneumonia during service in 1952.  Instead, the service 
medical records documenting this incident show that it was 
acute, transitory, and resolved without residual prior to the 
veteran's separation from service in late 1952.  No residual 
of pneumonia, including any chronic disability of the lungs, 
is identified in the veteran's physical examination for 
separation from active service, nor is any such chronic 
residual identified in the several following examinations 
conducted in 1953 and 1954 for Reserve service.  None of the 
private treatment records from 1993 forward identify any 
disability residual to an acute episode of bronchitis and 
pneumonia during active military service.  The veteran is not 
himself competent to offer a valid clinical opinion that any 
particular disability he now manifests is attributable to an 
old episode of pneumonia, 40 years earlier.  

Multiple chest X-rays on file from service reveal no chronic 
lung damage or other disability from the veteran's acute 
episode of pneumonia.  The chest X-ray from service 
separation in late 1952, and the service X-ray from March 
1954, were interpreted as showing a normal chest.  Even more 
recent X-rays from the 1990's failed to reveal any chronic 
disability possibly attributable to an acute episode of 
pneumonia during service.  While the veteran wrote that a 
review of his chest X-rays reveals chronic lung damage, that 
is simply not the case.  

With respect to 38 U.S.C.A. § 1154(b) and Arms discussed 
above, while incurrence of pneumonia is clearly demonstrated 
by the service medical records, the Board finds that there is 
no competent evidence of current disability or medical nexus 
for setting forth well-grounded claims.  Without any current 
clinical evidence of chronic disability which is competently 
related to an incident, injury or disease of active service, 
the veteran's claim for service connection for residuals of 
bronchitis or pneumonia during service is not well grounded.  

III.  Cardiovascular Disease:  The veteran's claim for 
service connection for cardiovascular disease, including 
atrial fibrillation, angina, blockage of the carotid 
arteries, and or hypertension, is not well grounded because 
there is no evidence of any such heart disease at any time 
during or within one year after service, nor is there any 
competent clinical evidence on file which relates any current 
heart disease or disability to any incident, injury or 
disease of active service, including the veteran's purported 
manifestation of hemorrhagic fever during service and/or 
including the veteran's acute episode of pneumonia during 
service.  

While the veteran did submit a January 1994 statement from a 
purported medical doctor stating that the veteran had 
hemorrhagic fever, and that this damaged the veteran's 
cardiovascular system, leaving him "susceptible" to atrial 
fibrillation, carotid artery blockage, and periodic slowing 
of the pulse, it is imminently clear that the only evidence 
of hemorrhagic fever available to this doctor was the 
veteran's own assertion that he had hemorrhagic fever in 
Korea in 1952, a finding which is not supported by any 
clinical evidence on file.  The veteran is not shown to have 
had hemorrhagic fever during service, and therefore this 
purported physician's statement that the veteran's heart 
disability was attributable thereto is erroneous and without 
foundation.  A medical conclusion which is based entirely on 
the unsupported assertion of a lay person lacks competence 
and is unreliable as clinical evidence.  

The fact is that the veteran is shown to have first 
manifested various cardiovascular disabilities in 
approximately 1993, over 40 years after he was separated from 
service, and no competent clinical evidence shows or even 
strongly suggests that his atrial fibrillation or 
hypertension or carotid artery blockage, or periodic slowing 
of the pulse, or angina or any other cardiovascular 
disability, is in any way attributable to any incident, 
injury or disease of active service.  With respect to 38 
U.S.C.A. § 1154(b) and Arms, the Board finds the veteran has 
not proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such disease or injury, or 
satisfactory evidence that it was attributable to other 
disease which was incurred in service.  In the absence of any 
competent evidence which in any way relates any of the 
veteran's heart problems to any incident of service, his 
claim for service connection for heart problems is not well 
grounded.  

4.  Residuals, Frostbite:  The veteran's claim for service 
connection for residuals of frostbitten fingers is not well 
grounded, because there is no clinical evidence of frostbite 
in service, and there is no clinical evidence of any current 
disability which is clearly attributable to frostbitten 
fingers during service.  While frostbitten fingers are 
certainly consistent with the conditions known to exist 
during the Korean Conflict, the veteran's claim is not well 
grounded because there is no clinical evidence of any current 
disability or any current residuals of such frostbite during 
service.  While the veteran wrote that he lacks sensation in 
the fingertips and while he is competent to describe his 
symptoms, the veteran is not competent to offer a medical 
opinion regarding the causal origin of such symptoms.  The 
veteran has twice been offered VA examinations, and has 
failed to appear for them.  With no clinical evidence of any 
kind showing current chronic disability attributable to 
frostbitten fingers during service, an award of service 
connection may not be made, and the claim for that disorder 
is not well grounded.  

5.  Residuals, Shell Fragment Wound Left Ankle:  This claim 
is well grounded because there is a clear reference in the 
service medical records, during the veteran's hospitalization 
aboard a Navy ship in May 1952, that he had "shrapnel pieces 
in left lower leg since Jan. 1952."  However, the claim for 
service connection for such a disorder must be denied, 
because there is no evidence on file which reveals that the 
veteran has any disabling residuals from this shell fragment 
wound.  The veteran's physical examination for separation 
from service indicated that his feet and lower extremities 
were normal, and neither this examination nor two following 
service Reserve examinations make any reference to any 
physical problems attributable to a shell fragment injury of 
the left ankle.  The report of medical history filled out by 
the veteran himself in March 1954 indicates that he had no 
problem with a shrapnel injury to the left ankle.  Moreover, 
none of the more current clinical evidence from the 1990's 
shows or demonstrates that the veteran has any current 
disability which is attributable to the shell fragment wound 
from service.  While the veteran himself contends that he now 
has difficulty standing for lengthy periods, the veteran 
lacks the requisite medical expertise to provide his own 
clinical causal relationship between a shell fragment wound 
over 40 years ago and lower extremity weakness at present.  
Again, the veteran was offered VA examinations which 
certainly, especially for this claim, might have assisted him 
in producing competent clinical evidence of current 
disability attributable to service, but the veteran failed, 
refused or neglected to appear for these examinations.  Even 
though the veteran is shown to have received a shell fragment 
wound of the left leg or ankle during service, without 
evidence of current disabling residuals attributable to that 
injury, an award of service connection is not in order, and 
that claim must be denied.  

Other Matters:  Although where claims are not well grounded 
VA does not have a statutory duty to assist the veteran in 
development of facts pertinent to his claim, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the 
case, and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO has fulfilled its obligation under 
§ 5103(a) in its statements of the case, and by this decision 
the Board is informing the appellant of the evidence that is 
lacking, and which is necessary to make his claims well 
grounded.  

The veteran in this case has written stinging rebukes 
directed at VA with respect to his perception of how his 
claims have been handled and adjudicated.  While delays in 
adjudication are unfortunately necessary, and often occur 
when veterans do not directly submit medical evidence 
necessary to support their claims, the fact remains that, 
pursuant to the Board's most recent December 1998 remand, the 
veteran was offered the opportunity of testifying at a 
personal hearing, offered the opportunity of submitting 
additional medical evidence, and especially offered the 
opportunity of presenting himself for multiple VA clinical 
examinations which might certainly have served to support or 
validate certain of his service connection claims.  While 
there was some question as to whether or not the veteran 
received notification of the initial examination scheduled by 
the RO, the evidence fairly clearly demonstrates that the 
veteran personally received notification of multiple 
examinations to be conducted in May 1999, and that he failed 
to appear for these examinations.  VA cannot be held 
accountable for the veteran's failure to present himself for 
VA examinations.  The Court has clearly stated that the duty 
to assist is not exclusively a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  


ORDER

Service connection for residuals of hemorrhagic fever is 
denied.  

Service connection for residuals of bronchitis and pneumonia 
is denied.  

Service connection for cardiovascular disease, including 
atrial fibrillation, angina, blockage of the carotid 
arteries, and hypertension is denied.  

Service connection for residuals of frostbitten fingers is 
denied.  

Service connection for residuals of a left ankle shell 
fragment wound is denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals




 

